78 So. 3d 104 (2012)
D.W., Appellant/Cross-Appellee,
v.
STATE of Florida, Appellee/Cross-Appellant.
No. 1D11-1873.
District Court of Appeal of Florida, First District.
January 27, 2012.
Nancy A. Daniels, Public Defender, and Archie F. Gardner, Jr., Assistant Public Defender, Tallahassee, for Appellant/Cross-Appellee.
*105 Pamela Jo Bondi, Attorney General, Donna A. Gerace, Assistant Attorney General, and Dixie Daimwood, Assistant Attorney General, Tallahassee, and William P. Cervone, State Attorney and Lorelie A. Papel, Assistant State Attorney, Macclenny, for Appellee/Cross-Appellant.
PER CURIAM.
AFFIRMED. See State v. Brockman, 827 So. 2d 299, 302 (Fla. 1st DCA 2002) ("In resisting a judgment of acquittal, the state can rely on any evidence adduced, even evidence later determined to have been erroneously admitted.").
BENTON, C.J., DAVIS, and MARSTILLER, JJ., concur.